Citation Nr: 0308271	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  99-06 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Hepatitis C with 
liver damage.

2.  Entitlement to service connection for chronic bronchitis


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




REMAND

The veteran had active service from November 1971 to December 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 1998 
by which the RO denied the veteran's claims of service 
connection for Hepatitis C with liver damage and service 
connection for chronic bronchitis.  In October 2000 the Board 
remanded this matter for additional development.  The RO 
returned the matter to the Board in October 2001.  The Board 
conducted further development in February 2002.  Later in 
February 2002, the veteran requested a hearing before a 
member of the Board sitting at the RO.  The Board granted 
this motion by letter dated in April 2003.  

Accordingly, the matter is remanded for the following action:

The RO should arrange for the veteran to 
appear at the RO before a member of the 
Board.  

After the veteran is given an opportunity to appear at a 
hearing before a member of the Board, the claims folder 
should be returned to the Board for further appellate review.  
No action is required of the veteran until he receives 
further notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

